   USDC IN/ND case 1:17-cv-00447-SLC document 37 filed 09/15/20 page 1 of 6


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

REBECCA JANE TEBBE,                                           )
                                                              )
        Plaintiff,                                            )
                                                              )
        v.                                                    )        CAUSE NO. 1:17-cv-00447-SLC
                                                              )
COMMISSIONER OF SOCIAL SECURITY,                              )
sued as Andrew Saul, Commissioner of SSA,1                    )
                                                              )
        Defendant.                                            )

                                         OPINION AND ORDER

        Plaintiff Rebecca Jane Tebbe brought this suit to contest a denial of disability benefits by

Defendant Commissioner of Social Security (“Commissioner”). (ECF 1). On July 17, 2018,

upon motion by the Commissioner pursuant to a stipulation by the parties, the Court reversed the

Commissioner’s denial of benefits and remanded the case for further proceedings. (ECF 22, 23).

        Tebbe’s attorney, Joseph Shull (“Counsel”), now moves pursuant to 42 U.S.C. § 406(b)

for the Court’s authorization of attorney fees in the amount of $15,198.15 for Counsel’s

representation of Tebbe in federal court, less an offset for $12,000 in attorney fees previously

awarded under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (ECF 32). The

Commissioner does not oppose Counsel’s fee request. (ECF 35). For the following reasons, the

motion for attorney fees will be GRANTED.

                                 A. Factual and Procedural Background

        On October 13, 2017, Counsel entered into a Federal District Court Fee Agreement (the

“Fee Agreement”) with Tebbe for his representation of her in federal court, in which Tebbe


        1
            Andrew Saul is now the Commissioner of Social Security, see, e.g., Saunders v. Saul, 777 F. App’x 821
(7th Cir. 2019); Michael T. v. Saul, No. 19 CV 1519, 2019 WL 3302215, at *1 n.2 (N.D. Ill. July 23, 2019), and
thus, he is automatically substituted for Nancy Berryhill in this case, see Fed. R. Civ. P. 25(d).
      USDC IN/ND case 1:17-cv-00447-SLC document 37 filed 09/15/20 page 2 of 6


agreed to pay him 25% of any past-due benefits awarded to her.2 (ECF 33-2).

         On October 27, 2017, Tebbe filed the instant action with this Court, appealing the

Commissioner’s denial of her application for disability benefits. (ECF 1). On July 17, 2018,

pursuant to a stipulation by the parties, the Court entered a judgment in Tebbe’s favor and

remanded the case to the Commissioner for further proceedings. (ECF 22, 23, 24).

         On May 19, 2020, Tebbe filed a request for EAJA fees in the amount of $12,929.40,

seeking payment for the 65.3 hours of attorney time spent advocating her claim in federal court.

(ECF 25). The parties subsequently stipulated to an EAJA fee award of $12,000, which the

Court granted. (ECF 30, 31).

         On November 20, 2019, the Commissioner sent a notice of award to Tebbe, informing

that she was entitled to monthly disability benefits beginning October 2013 and past-due benefits

of $60,792.50—that is, a “first check” in the amount of $45,594.38 plus $15,198.12 withheld

toward payment of attorney fees. (ECF 33-1).

         On May 19, 2020, Counsel filed the instant motion seeking the Court’s approval of

$15,198.12 in attorney fees before this Court, requesting that the previously paid EAJA fees be

offset from this amount, resulting in a net payment to Counsel of $3,198.12.3 (See ECF 33 at 1,

5).




         2
         The most common fee arrangement between attorneys and social security claimants is the contingent fee
agreement. Gisbrecht v. Barnhart, 535 U.S. 789, 800 (2002).

         3
           While the notice of award reflects that the Commissioner withheld $15,198.12 for attorney fees, Counsel
actually requests a fee award of three cents more, $15,198.15. (Compare 33-1 at 4, with ECF 32, 33). The Court
regards Counsel’s request for three cents more to be a mere scrivener’s error, and thus, the Court used $15,198.12 in
analyzing the motion.

                                                          2
   USDC IN/ND case 1:17-cv-00447-SLC document 37 filed 09/15/20 page 3 of 6


                                              B. Legal Standard

          Fees for representing Social Security claimants, both administratively and in federal

court, are governed by 42 U.S.C. § 406. Gisbrecht, 535 U.S. at 793-94. Section 406(a) controls

fees for representation in administrative proceedings, and § 406(b) controls attorney fees for

representation in court. Id. Unlike fees obtained under the EAJA,4 the fees awarded under § 406

are charged against the claimant, not the government. Id. at 796.

          Under § 406(a), an attorney who has represented a claimant may file a fee petition or fee

agreement with the Commissioner to receive fees for his or her representation at the

administrative level. Id. at 794-95; 20 C.F.R. §§ 404.1725(a), 416.1525(a). There are, however,

limits on the amount that the Commissioner can award pursuant to § 406(a). Gisbrecht, 535 U.S.

at 795.

          Under § 406(b), an attorney who has successfully represented a claimant in federal court

may receive “a reasonable fee for such representation, not in excess of 25 percent of the total of

the past-due benefits to which the claimant is entitled by reason of such judgment . . . .”5 42

U.S.C. § 406(b)(1)(A); Gisbrecht, 535 U.S. at 795. This twenty-five percent cap applies only to

fees for court representation and not to the aggregate fees awarded under §§ 406(a) and (b).

Culbertson v. Berryhill, 139 S. Ct. 517, 523 (2018).

          Section § 406(b) has been harmonized with the EAJA. Gisbrecht, 535 U.S. at 796.

Although fee awards may be made under both the EAJA and § 406(b), a claimant’s attorney



          4
          The EAJA is a fee-shifting statute wherein the government pays attorney fees to a prevailing party when
the government’s position was not “substantially justified.” 28 U.S.C. § 2412(d)(1)(A).

          5
            “Collecting or even demanding from the client anything more than the authorized allocation of past-due
benefits is a criminal offense.” Gisbrecht, 535 U.S. at 796 (citing 42 U.S.C. §§ 406(a)(5), (b)(2); 20 C.F.R. §§
404.1740-1799).

                                                         3
   USDC IN/ND case 1:17-cv-00447-SLC document 37 filed 09/15/20 page 4 of 6


must refund to the claimant the amount of the smaller fee that the attorney received, as an EAJA

award “offsets” an award under § 406(b). Id. at 797.

       Unlike the award by the Commissioner under § 406(a), the Court is required under

§ 406(b) to review for reasonableness the attorney fees yielded by contingent fee agreements.

Id. at 809. The Supreme Court has explained:

               Congress has provided one boundary line: Agreements are
               unenforceable to the extent that they provide for fees exceeding 25
               percent of the past-due benefits. Within the 25 percent boundary, .
               . . the attorney for the successful claimant must show that the fee
               sought is reasonable for the services rendered.
                        Courts that approach fee determinations by looking first to
               the contingent-fee agreement, then testing it for reasonableness,
               have appropriately reduced the attorney’s recovery based on the
               character of the representation and the results the representative
               achieved.

Id. at 807-08 (citations and footnotes omitted). “A petition for fees under § 406(b)(1) must be

brought within a reasonable time.” Smith v. Bowen, 815 F.2d 1152, 1156 (7th Cir. 1987).

                                            C. Analysis

       The Court is charged with determining whether Counsel’s requested fee of $15,198.12

under the Fee Agreement and § 406(b) is “a reasonable fee for such representation, not in excess

of 25 percent of the total of the past-due benefits . . . .” 42 U.S.C. § 406(b)(1)(A). The notice of

benefits from the Commissioner indicates that Tebbe was awarded $60,792.50 in past-due

benefits. (See ECF 33-1 at 2, 4). Thus, the fee amount that Counsel requests, $15,198.12, does

not exceed twenty-five percent of Tebbe’s past-due benefits.

       Counsel contends that the requested fee award of $15,198.12 is reasonable for the 65.3

attorney hours spent representing Tebbe in federal court. It is obvious that Counsel obtained a

good result for Tebbe, as the Commissioner ultimately found her disabled and awarded her


                                                 4
   USDC IN/ND case 1:17-cv-00447-SLC document 37 filed 09/15/20 page 5 of 6


$60,792.50 in back benefits. See Gisbrecht, 535 U.S. at 808 (acknowledging that courts consider

in § 406(b) fee requests the character of the representation and the results the representative

achieved); Brown v. Barnhart, 270 F. Supp. 2d 769, 772 (W.D. Va. 2003) (considering in a §

406(b) analysis that counsel had handled 900 or more Social Security cases and achieved a large

measure of success for his client). In doing so, Counsel requested two, twenty-eight day

extensions (ECF 17, 19); as such, Counsel did not unduly delay the case. See Gisbrecht, 535

U.S. at 808 (considering any extensions requested by the attorney in an effort to assess whether

the attorney created an unreasonable delay that would contribute to the attorney’s profit from the

accumulation of the claimant’s past benefits).

         The risk of loss the attorney assumed in representing the plaintiff is another factor some

courts consider when assessing the reasonableness of the requested fee. “[T]here is a great risk

of loss in social security disability appeals at the district court level because a substantial

evidence standard of review governs rather than a de novo standard. The risk of loss is also

greater in social security cases because there are no settlements.” Hussar-Nelson v. Barnhart,

No. 99 C 0987, 2002 WL 31664488, at *3 (N.D. Ill. Nov. 22, 2002); see Crawford v. Astrue, 586

F.3d 1142, 1152 (9th Cir. 2009) (“The attorneys assumed significant risk in accepting these

[Social Security] cases, including the risk that no benefits would be awarded or that there would

be a long court or administrative delay in resolving the cases.”).

         Here, Counsel’s requested fee of $15,198.12 divided by the 65.3 hours he spent on the

case in federal court equates to an effective rate of approximately $233 per hour.6 As such,

         6
           Although the Supreme Court in Gisbrecht rejected the lodestar approach (which incorporates
consideration of a reasonable hourly rate for an attorney) as a starting point to determine the reasonableness of a fee
request under § 406(b), see Gisbrecht, 535 U.S. at 802, 808, certain aspects of a lodestar approach remain in the
calculus; as a result, “[d]istrict courts are left to determine how much of the lodestar approach is still viable.”
Brannen v. Barnhart, No. 1:99-CV-325, 2004 WL 1737443, at *5 (E.D. Tex. July 22, 2004); see Jeter v. Astrue, No.

                                                          5
   USDC IN/ND case 1:17-cv-00447-SLC document 37 filed 09/15/20 page 6 of 6


Counsel’s requested fee equates to an effective rate well below previous awards approved by this

Court. See, e.g., Rorick v. Colvin, No. 1:11-CV-00037, 2014 WL 3928488 (N.D. Ind. Aug. 12,

2014) (awarding fee equating to $653.79 per hour); Harris v. Colvin, No. 1:11-CV-00405, 2014

WL 3899312 (N.D. Ind. Aug. 11, 2014) (awarding fee equating to $647.61 per hour); Duke v.

Astrue, No. 1:07-CV-00188, 2010 WL 3522572 (N.D. Ind. Aug. 30, 2010) (awarding fee

equating to $549.14 per hour).

         Accordingly, Counsel’s requested fee award of $15,198.12 under § 406(b) will be

authorized by this Court, but will incorporate an offset for the $12,000 in EAJA fees previously

received by Counsel, reducing the fee award to $3,198.12. See Gisbrecht, 535 U.S. at 796.

                                                  D. Conclusion

         For the foregoing reasons, Counsel’s Motion for Authorization of Attorney Fees Pursuant

to 42 U.S.C. § 406(b) (ECF 32) is GRANTED in the amount of $15,198.12 less an offset of

$12,000 for previously awarded EAJA fees, resulting in a net § 406(b) award of $3,198.12 to

Counsel.

         SO ORDERED.

         Entered this 15th day of September 2020.

                                                                         /s/ Susan Collins
                                                                         Susan Collins
                                                                         United States Magistrate Judge




09-30452, 2010 WL 3783666, at *7 (5th Cir. 2010) (“[D]istrict courts may consider the lodestar method in
determining the reasonableness of a § 406(b) fee, but the lodestar calculation alone cannot constitute the basis for an
‘unreasonable’ finding.”).

                                                           6
